Name: Commission Regulation (EEC) No 557/81 of 2 March 1981 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: accounting;  trade policy;  animal product
 Date Published: nan

 4. 3 . 81 Official Journal of the European Communities No L 57/ 13 COMMISSION REGULATION (EEC) No 557/81 of 2 March 1981 amending Regulation (EEC) No 2226/78 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( } ), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) thereof, Whereas Article 7 of Commission Regulation (EEC) No 2226/78 (2), as last amended by Regulation (EEC) No 3155/80 (3), lays down rules for the taking over of products by the intervention agencies in the beef and veal sector ; Whereas a time limit must be laid down for paying for the products in order to achieve harmonization between the conditions for buying-in applied by the intervention agencies, taking account of normal trade practice ; The following paragraph 4 is hereby added to Article 7 of Regulation (EEC) No 2226/78 : '4 . Payment for products bought in by the inter ­ vention agency shall be made between the 30th and the 90th day following the day they were taken over.' Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 24. (2 ) OJ No L 261 , 26 . 10 . 1978 , p . 5. (3 ) OJ No L 330 , 6 . 12 . 1980 , p . 18 .